                                      ORDER
        Pursuant to the stipulation of the parties, through their respective counsel,
        IT IS HEREBY ORDERED that the above-captioned matter be dismissed,
        IT IS HEREBY ORDERED that the above-captioned matter be dismissed,
        with prejudice, each party to bear that party's own attorney's fees and
        with prejudice, each party to bear that party's own attorney's fees and
        costs. each party to bear that party's own attorney's fees and costs.
with prejudice,
        costs.
       Dated: April 24, 2019.


                                            ______________________________
                                            UNITED STATES DISTRICT JUDGE
